DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangitano et al. ( US 20180012350 A1) (Gangitano).
Regarding claim 3, Gangitano discloses a computer controlled method of processing a vehicle, the method comprising:
identifying a vehicle;
 Fig. 13, step 1310
capturing first images of the vehicle;
Fig. 11A for step 1130
at a computing device, processing the first images to identify and assess a first attribute of the vehicle using the first images and produce a first report quantifying the first attribute of the vehicle; 

transmitting the first report to a user via a wired or wireless telecommunications network, wherein the first images comprise damage assessment images of the vehicle and processing the first images to identify and assess a first attribute of the vehicle using the first images and produce a first report quantifying the first quality of the vehicle comprises processing the damage assessment images to identify and assess damage to the vehicle using the damage assessment images and produce a damage report quantifying the damage to the vehicle. 
[0122] for In step 1360, a report may be generated or created, and may include vehicle ID, detected anomalies (including location, type and/or severity of damage) and other information about the vehicle (e.g., vehicle diagnostic information from OBD II interface or transceiver as described herein).

Regarding claim 13, Gangitano discloses a vehicle processing system comprising:
a booth;
Fig. 1
one or more damage assessment cameras orientated to capture damage assessment images of the vehicle when the vehicle is located at a damage assessment zone within the booth;

a data processor configured to: 
receive the damage assessment images;
Fig. 13, step 1310
execute a program to identify and assess damage to the vehicle using the damage assessment images; and
Fig. 8 for controller 450
generate a report based on the assessment of damage to the vehicle, wherein the system comprises one or more appearance assessment cameras orientated to capture appearance images of the vehicle when the vehicle is located at an appearance assessment zone within the booth.  
[0122] for In step 1360, a report may be generated or created, and may include vehicle ID, detected anomalies (including location, type and/or severity of damage) and other information about the vehicle (e.g., vehicle diagnostic information from OBD II interface or transceiver as described herein).

Allowable Subject Matter
	Claim 1, 11 and 12 is allowed.

 3 is withdrawn in view of the newly discovered reference(s) to 20180012350.  Rejections based on the newly cited reference(s) follow.

	Claims 4-9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422